Case 2:20-cv-00226-MWF-DFM Document 21 Filed 02/17/21 Page 1 of 1 Page ID #:88


                                                                    JS-6



                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  ENRIQUE NAVA,                           No. CV 20-00226-MWF (DFM)

           Plaintiff,                     JUDGMENT

              v.

  I. MARTINEZ,

           Defendant.



       Pursuant to the Order Dismissing Action for Failure to Prosecute,
       IT IS ADJUDGED that this action is dismissed with prejudice for
 failure to prosecute.



  Date: February 17, 2021                  ___________________________
                                           MICHAEL W. FITZGERALD
                                           United States District Judge
